 1   MATTHEW D. POWERS (S.B. #212682)
     mpowers@omm.com
 2   ADAM P. KOHSWEENEY (S.B. #229983)
     akohsweeney@omm.com
 3   MALLORY A. JENSEN (S.B. #309187)
     mjensen@omm.com
 4   O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28th Floor
 5   San Francisco, CA 94111-3823
     Telephone: (415) 984-8700
 6   Facsimile: (415) 984-8701
 7   JEFFREY A. BARKER (S.B. #166327)
     jbarker@omm.com
 8   O’MELVENY & MYERS LLP
     610 Newport Center Drive, 17th Floor
 9   Newport Beach, CA 92660-6429
     Telephone: (949) 823-6900
10   Facsimile: (949) 823-6994
11   Attorneys for Defendants
     BROOKDALE SENIOR LIVING INC. AND
12   BROOKDALE SENIOR LIVING COMMUNITIES, INC.
13
                          UNITED STATES DISTRICT COURT
14                      NORTHERN DISTRICT OF CALIFORNIA
15                             OAKLAND DIVISION

16
17
18
19
20
21
22
23
24
25
26
27
28
                                            STIPULATION AND ORDER RE: BRIEFING SCHEDULE FOR
                                                       REQUEST FOR CERTIFICATION FOR APPEAL
                                                                     CASE NO. 17-CV-03962-HSG
 1   STACIA STINER; HELEN CARLSON,                         Case No. 17-cv-03962-HSG
     by and through her Guardian Ad Litem,
 2   JOAN CARLSON; LAWRENCE                                STIPULATION AND ORDER RE
     QUINLAN, by and through his Guardian                  BRIEFING SCHEDULE FOR
 3   Ad Litem, LORESIA VALLETTE;                           REQUEST FOR CERTIFICATION
     EDWARD BORIS, by and through his                      FOR APPEAL
 4   Guardian Ad Litem, MICHELE LYTLE;
     RALPH SCHMIDT, by and through his
 5   Guardian Ad Litem, HEATHER FISHER;
     PATRICIA LINDSTROM, as successor-
 6   in-interest to the Estate of ARTHUR
     LINDSTROM; and BERNIE
 7   JESTRABEK-HART; on their own
     behalves and on behalf of others similarly
 8   situated,
                           Plaintiffs,
 9          v.
10   BROOKDALE SENIOR LIVING INC.;
     BROOKDALE SENIOR LIVING
11   COMMUNITIES, INC.; and DOES 1
     through 100,
12
                             Defendants.
13
14
                                              STIPULATION
15
            WHEREAS, on January 25, 2019, the Court denied Defendants’ Motion to Dismiss with
16
     regard to the allegations and claims in the Second Amended Complaint based on the Americans
17
     with Disabilities Act, (“ADA”);
18
            WHEREAS, Defendants believe that no court has addressed whether the ADA applies to
19
     the type of residential housing provided by Brookdale’s assisted living communities, and that
20
     substantial ground for difference of opinion exists with respect to whether the ADA applies to;
21
            WHEREAS, Defendants believe that resolution of the applicability of the ADA to the
22
     allegations and claims being asserted in this litigation will have a significant impact on discovery,
23
     class certification, and other issues;
24
            WHEREAS, Defendants disclosed their intent to request certification from this Court for
25
     an appeal of this narrow issue under 28 U.S.C. § 1292(b) in the parties’ January 25, 2019 Joint
26
     Case Management Conference Statement (Dkt. No. 87);
27
28
                                                            STIPULATION AND ORDER RE: BRIEFING SCHEDULE FOR
                                                                       REQUEST FOR CERTIFICATION FOR APPEAL
                                                                                     CASE NO. 17-CV-03962-HSG
 1         WHEREAS, on February 12, 2019, the Court directed the parties to meet and confer and
 2   file a stipulation and proposed order regarding a briefing schedule for Defendants’ request for
 3   certification for appeal (Dkt. No. 89), to consist solely of a Motion by Defendants and an
 4   Opposition by Plaintiffs;
 5         WHEREAS, Plaintiffs dispute Defendants’ contention that the foregoing issue satisfies the
 6   applicable legal standard for certification for appeal set forth in 28 U.S.C. § 1292(b) and
 7   applicable precedent;
 8         WHEREAS, Defendants filed their Motion to Certify for Interlocutory Appeal and Motion
 9   to Stay on February 26, 2019;
10         WHEREAS, Plaintiffs require additional time in which to prepare their opposition to
11   Defendants’ Motion to Certify for Interlocutory Appeal and Motion to Stay because of their
12   obligations on other cases during the past two weeks;
13         NOW, THEREFORE, IT IS HEREBY STIPULATED that:
14            (1)   Plaintiffs will file and serve their Opposition by no later than Monday, March 25,
15                  2019.
16
            Dated: March 11, 2019                       MATT POWERS
17                                                      JEFFREY A. BARKER
                                                        ADAM P. KOHSWEENEY
18                                                      MALLORY JENSEN
                                                        O’MELVENY & MYERS LLP
19
20
                                                        By: /s/ Jeffrey A. Barker
21
22                                                      Attorneys for Defendants
                                                        BROOKDALE SENIOR LIVING INC.
23                                                      BROOKDALE SENIOR LIVING
                                                        COMMUNITIES, INC.
24
25
26
27
28
                                                             STIPULATION AND ORDER RE: BRIEFING SCHEDULE FOR
                                                                        REQUEST FOR CERTIFICATION FOR APPEAL
                                                                                      CASE NO. 17-CV-03962-HSG
 1
     GUY B. WALLACE
 2   SCHNEIDER WALLACE
     COTTRELL KONECKY
 3   WOTKYNS LLP
 4   GAY CROSTHWAIT GRUNFELD
     ROSEN BIEN GALVAN & GRUNFELD LLP
 5
     KATHRYN A. STEBNER
 6   STEBNER AND ASSOCIATES
 7
 8   By: /s/ Guy B. Wallace
 9
     2000 Powell Street, Suite 1400
10   Emeryville, California 94608
     Telephone: (415) 421-7100
11   Facsimile: (415) 421-7105
12   Attorneys for Plaintiffs and the Proposed
     Classes
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
        STIPULATION AND ORDER RE: BRIEFING SCHEDULE FOR
                   REQUEST FOR CERTIFICATION FOR APPEAL
                                 CASE NO. 17-CV-03962-HSG
 1                                    CERTIFICATE OF SERVICE
 2                  I hereby certify that on March 12, 2019, I electronically filed the foregoing
 3   document with the Clerk of the Court using the Court's CM/ECF system, which will send a notice
 4   of electronic filing to all CM/ECF participants.
 5
            Dated: March 12, 2019                       GUY B. WALLACE
 6                                                      SCHNEIDER WALLACE
                                                        COTTRELL KONECKY
 7                                                      WOTKYNS LLP
 8
 9                                                      By: /s/ Guy B. Wallace
10
                                                        Attorneys for Plaintiffs and the Proposed
11                                                      Classes
12
13                                  CERTIFICATE OF SERVICE

14          I hereby certify that on March 13, 2019, I electronically filed the foregoing
15   document with the Clerk of the Court using the Court's CM/ECF system, which will send
16
     a notice of electronic filing to all CM/ECF participants.
17
     Dated: March 13, 2019                        /s/ Guy B. Wallace
18                                                Guy B. Wallace (SBN 176151)
                                                  SCHNEIDER WALLACE
19                                                COTTRELL KONECKY WOTKYNS LLP
20
21
22
23
24
25
26
27
28
                                                           STIPULATION AND ORDER RE: BRIEFING SCHEDULE FOR
                                                                      REQUEST FOR CERTIFICATION FOR APPEAL
                                                                                    CASE NO. 17-CV-03962-HSG
 1                                               ORDER
 2         The Court, having considered the above Stipulation of Plaintiffs and Defendants and good
 3   cause appearing therefor, hereby orders as follows:
 4          (1)    Plaintiffs shall file and serve their Opposition, if any, by no later than Monday,
 5                 March 25, 2019.
 6
 7         PURSUANT TO STIPULATION, IT IS SO ORDERED.
 8
 9   DATED: March 13, 2019
                                                              Honorable Haywood S. Gilliam, Jr.
10                                                            UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                          ORDER RE: BRIEFING SCHEDULE FOR
                                                                      REQUEST FOR CERTIFICATION FOR APPEAL
                                                                                    CASE NO. 17-CV-03962-HSG
